Citation Nr: 0126292	
Decision Date: 11/13/01    Archive Date: 11/20/01

DOCKET NO.  00-25 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.  

2.  Entitlement to an evaluation in excess of 20 percent for 
left knee patellar tendonitis and left patellofemoral 
syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from December 1990 to 
September 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  In that determination, the RO, in part, 
increased the evaluation assigned to the left knee disability 
from 10 percent to 20 percent disabling, and declined to 
reopen the previously denied claim of service connection for 
a low back disorder.  The appellant disagreed with these 
determinations and this appeal ensued.  

In a November 2000 substantive appeal, the appellant 
requested a local hearing.  By a March 2001 statement, he 
canceled his request for a hearing.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)).  This law 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the concept of a well-
grounded claim.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100 ; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  See generally 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159) (regulations implementing the 
VCAA).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.  Therefore, a remand is required.  

With respect to the appellant's effort to reopen the 
previously denied claim of service connection for a low back 
disorder, the record includes copies of service medical 
records dated in February, March, May, June, and August 1991, 
which were received in March 1992.  These records, though, do 
not include the service entrance and separation examination 
reports.  The claims file also includes copies of service 
medical records dated in March 1997 (received in July 1997) 
and in March 2000 (received in July 2000), which suggests 
that the appellant had other service in the National Guard 
for which there may be relevant service medical records.  The 
redefined duty to assist requires that VA obtain treatment 
records from VA facilities.  38 U.S.C.A. § 5103A(c)(2) (West 
Supp. 2001).  Moreover, VA has constructive notice of medical 
records in its possession, which triggers an obligation to 
obtain such records.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Recently, the U.S. Court of Appeals for the Federal 
Circuit held that the duty to assist required a thorough 
effort to obtain all available service medical records.  
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) (a single 
attempt to obtain presumably missing service medical records 
did not satisfy VA's obligation).  The claim will be remanded 
for the RO to attempt to obtain copies of the complete 
service medical records.  

The appellant also seeks an evaluation in excess of 20 
percent for the left knee disability.  The RO based this 
increase on the results of VA general medical and joint 
examinations conducted in June 1999 and July 1999, 
respectively.  The July 1999 examination report shows that 
there was painful motion at 100 degrees of flexion of the 
left knee.  Those examinations did not, however, address 
whether there was additional functional loss due to pain on 
motion as contemplated by 38 C.F.R. §§ 4.40, 4.45 (2001) and 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Moreover, 
the RO did not consider whether any functional loss due to 
pain on motion warranted an evaluation in excess of the 20 
percent it assigned in the March 2000 rating decision.  This 
claim will be remanded for a VA examination to fully evaluate 
the disability.  

While the Board has reviewed the claims file and identified 
certain assistance that must be rendered to comply with the 
VCAA, it remains the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.  

Accordingly, this case is REMANDED for the RO to conduct the 
following action:

1.  In conducting the development herein, 
ensure compliance with all notification 
and development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
Supp. 2001) and 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).  

2.  Request that the appellant supply the 
names and addresses of any individuals or 
treatment facilities that have treated 
him for his left knee disability since 
March 2000, and the dates of such 
treatment.  After securing any necessary 
releases, obtain complete clinical 
records of such treatment and associate 
them with the claims file.  

3.  Contact the appropriate records 
depository and request copies of the 
complete service medical and personnel 
records, to include all periods of 
service in the National Guard, whether 
active or inactive.  All documents 
obtained must be associated with the 
claims file.  

4.  The RO should schedule the appellant 
for an orthopedic examination to 
determine the nature and severity of the 
left knee disability.  The claims file 
and a copy of this REMAND must be made 
available to the physician for review in 
conjunction with the examination.  All 
necessary tests and studies, including 
range of motion measurements of left knee 
flexion and extension, should be 
accomplished.  The report of examination 
should contain a detailed account of all 
orthopedic manifestations of the 
disability, and should indicate whether 
there is any ankylosis, severe recurrent 
subluxation or lateral instability, and 
impairment of the tibia and fibula.  The 
orthopedist should also be asked to 
express an opinion as to whether pain 
could significantly limit functional 
ability during flare-ups or with 
prolonged use, whether any pain or 
functional loss produced additional 
range-of-motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The medical rationale 
for all opinions expressed must be 
described in an examination report, which 
should be associated with the claims 
file.  

5.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it complies with 
this REMAND.  If not, the RO should 
undertake remedial action before 
returning the case to the Board.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

6.  Thereafter, the RO should 
readjudicate the claims.  If a benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




